IN THE SUPREME COURT OF THE STATE OF DELAWARE

  BRANDON T. OSTERMAN,                      §
                                            §   No. 347, 2020
        Defendant Below,                    §
        Appellant,                          §   Court Below—Superior Court
                                            §   of the State of Delaware
        v.                                  §
                                            §   Cr. ID No. 1508002375 (K)
  STATE OF DELAWARE,                        §
                                            §
        Plaintiff Below,                    §
        Appellee.                           §

                           Submitted: December 22, 2020
                           Decided:   January 7, 2021

                                       ORDER

      It appears to the Court that, on December 1, 2020, the Chief Deputy Clerk issued

a notice, by certified mail, directing the appellant, Brandon T. Osterman, to show cause

why his appeal should not be dismissed for his failure to pay the Supreme Court filing

fee or to file a motion to proceed in forma pauperis. Postal records show that Osterman

received the notice to show cause before December 11, 2020. A timely response to the

notice to show cause was due on or before December 21, 2020. To date, Osterman has

not paid the Supreme Court filing fee, filed a motion to proceed in forma pauperis, or

responded to the notice to show cause. Dismissal of this action is therefore deemed to

be unopposed.
      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that this appeal is DISMISSED.

                                    BY THE COURT:

                                    /s/ Tamika R. Montgomery-Reeves
                                                Justice




                                        2